CATES, Judge.'
This appeal was submitted December 2, 1965.
The cause of action arose September 21, 1962, and has wended its weary way into this, the third, court: ■ for the third time a judgment against Mrs. Sims for $917.56 prevails.
I.
The Facts
Mrs. Sims was nearing home in the early morning when she swerved her car to the right and collided with Mr. Greniewicki’s parked car.1 She testified that the lights of an oncoming car blinded her.
Mrs. Greniewicki and a police officer quoted Mrs. Sims as saying shortly after-wards that, among other things, her steering gear went wrong.
II.
While the res ipsa loquitur doctrine (see Cooper v. Agee, 222 Ala. 334, 132 So. 173) might suffice to affirm, we can point out other reasons also.
First, the trial judge read from Code 1940, T. 36, § 46(a), as amended. This statute — were we empowered to so hold — prescribes too vague a standard of visibility as to whether a city street light illuminates a “person or object.” Without some specification as to the size, reflectivity or luminosity of either a person (child or adult) or object, large or small, there is much to be desired. Moreover, we could take judicial notice that this statute 2 is unenforced- in cities.
Second, even if Greniewicki’s car were parked contrary to either State law or *161City by-law, the efficient cause and extent of damages were questions of fact. McBride v. Baggett Transportation Co., 250 Ala. 488, 35 So.2d 101 (hn. 10).
III.
Under Code 1940, T. 13, § 66, we consider the foregoing is more than sufficient to explain our affirmance.
The judgment below is
Affirmed.

. Mrs. Sims claims she hit the left front of the Greniewicki car while trying to turn right into a private driveway. Evidence for Greniewicki tended to show that she ran into its rear end.


. Code 1940, T. 36, § 46(a), as amended: “Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise where there is sufficient light to reveal any person or object within a distance of five hundred (500) feet upon such street or highway no lights need to be displayed upon such parked vehicle.”